Seeger, J.
(dissenting). The appeal is from an order denying a motion for a change of venue, and from an order denying a motion for reargument of such motion. The original motion papers present a convincing argument for a change of venue upon the ground of convenience of witnesses. The motion is to change *753the venue from a metropolitan county to a rural county, where a speedy trial can be had, and it should be granted for that reason. (Mills v. Sparrow, 131 App. Div. 241; Archer v. Mcllravy, 86 id. 512.) The change of venue is sought to the county where the accident happened and where the witnesses to the accident reside, and should be granted for that reason also. (Jacobs v. Davis, 65 App. Div. 144.)